DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 and 18-21 are presented for examination.
Response to Arguments
Applicant's arguments with respect to the claims above filed on 06/16/2022, have been considered but are moot in view of the new ground(s) of rejection. After further search and thorough examination of present application claims 1-16 and 18-21 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller US pub, 2017/0091699) in view (Godet US Pub, 2022/0261785 A1)
Referring to claim 1, Mueller teaches a method comprising: initiating, within a provider application executing on a first client device, a delivery confirmation for an item ([041], provider mobile device 110, equipped with provider application executing on first client device such as items 110 illustrated in Fig. 1, a delivery for an item shown in Fig. 6, also see [098]); 
sending, to an authentication service, first data representative of the initiating the delivery confirmation (see paragraph [051], provider mobile App authenticate with transaction server);
receiving, from a second client device and over an ad hoc network, second data representative of a first authorization code (see paragraphs [052], recipient mobile 120 with recipient application [042], authenticate using one or more authentication methods such as digital token, digital key, numeric code etc. – see [053]);
verifying, with the authentication service and based at least in part on the second data, the first authorization code (see paragraph [054], [062], verifying the recipient token, also see [063]);
transmitting, to the second client device and over the ad hoc network, third data representative of a second authorization code ([072], starting a new authentication process with a new ID and token); and
verifying the delivery confirmation for the item based at least in part on the user input (see paragraph [072], [074], [077], [103]-[105], transfer of item from one custodian to another after verification of tokens). 

Mueller teaches the delivery confirmation from one custodian to anther using variety of authentication methods to ensure the transaction is completed in contact less manner but expressly lacks receiving, using the first client device, a user input of the second authorization code to the provider application; 
However, Godet teaches receiving, using the first client device, a user input of the second authorization code to the provider application (see paragraph [168], [181]).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Mueller’s second data and third data to take on many forms within in the realm of possibilities extending beyond a simple alphanumeric code to profile picture of the recipient to include receiving user input of the second authorization code in transactions between mobile devices in order to ensure that delivery confirmation for an item is contact less and is implemented in a secure and convenient fashion in order prevent inventory loss leading to increase business revenue. 
Referring to claim 2, Mueller teaches method of claim 1, wherein the initiating the delivery confirmation includes: receiving image data generated by a camera of the first client device (see ¶ [065], image data); and identifying one of a barcode or a QR code represented by the image data (see ¶ [075], article of commerce has a barcode).
Referring to claim 3, Mueller teaches the method of claim 1, wherein the ad hoc network includes at least one of a personal area network (PAN), a local area network (LAN), a low power wide area network (LPWAN), or a near field communication network (see [075], [078], item 630, show short range personal area network).
Referring to claim 4, Mueller teaches the method of claim 1, wherein the receiving the second data is responsive to an input to the second client device indicative of a request to transmit the first authorization code (authenticate using one or more authentication methods such as digital token, digital key, numeric code etc. – see [053]) is responsive to input to the second client device).
Referring to claim 5, Mueller teaches the method of claim 1, wherein the verifying the first authentication code includes: transmitting the first data to the authentication service (see paragraph [051], provider mobile App authenticate with transaction server); and receiving, from the authentication service, an indication of the first authentication code being verified (see ¶ [062], recipient token being verified).
Referring to claim 6, Mueller teaches the method of claim 1, wherein the authentication service is hosted by a device remotely located with respect to the first client device and the second client device, and the transmitting to the authentication service is via at least one of a cellular network, a local area network, or a wide area network (Fig.1, illustrates authentication service hosted by remote device 170 and clients 110 and 120 are connected via cellular network).
Referring to claim 7, Mueller teaches the method of claim 1, further comprising establishing, using the first client device, a connection to the second client device over the ad hoc network (See ¶ [076], Bluetooth communication network 630 is an example connecting first and second client device see fig. 6).
Referring to claim 8, Mueller teaches a method comprising: 
receiving, using a first client device and from an authentication service, first data representative of a first authentication code ([041], provider mobile device 110, equipped with provider application executing on first client device such as items 110 illustrated in Fig. 1, a delivery for an item shown in Fig. 6, also see [098], provider receives signal from transaction server);
based at least in part on the first data, generating a notification within an application on the first client device indicative of initiation of a delivery confirmation (see paragraphs [059], [060], [064], [068], [070], generating a notification indicating a delivery confirmation);
receiving, based at least in part on an input to the application, input data representative of a request to transmit a first authorization code ([087], consumes inputs the contact information);
based at least in part on the input, transmitting, using the first client device and to a second client device over an ad hoc network, second data representative of a first authorization code (see paragraphs [052], recipient mobile 120 with recipient application [042], authenticate using one or more authentication methods such as receiving digital token, digital key, numeric code etc. – see [053]); and
receiving, from the second client device and over the ad hoc network, third data representative of a second authorization code ([072], starting a new authentication process with a new ID and token).
Mueller teaches the delivery confirmation from one custodian to anther using variety of authentication methods to ensure the transaction is completed in contact less manner but second data and third data can vary within various embodiments
However, It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Mueller’s second data and third data to take on many forms within in the realm of possibilities extending beyond a simple alphanumeric code to profile picture of the recipient using the client device in order to ensure that delivery confirmation for an item is contact less and is implemented in a secure and convenient fashion in order prevent inventory loss leading to increase business revenue. 
Referring to claim 9, Mueller teaches the method of claim 8, further comprising, based at least in part on the second authorization code, generating a second notification within the application that the delivery confirmation is verified (see paragraphs [059], [060], [064], [068], [070], generating a notification indicating a delivery confirmation).
Referring to claim 10, Mueller teaches the method of claim 8, further comprising establishing, using the first client device, a connection to the second client device over the ad hoc network.
Referring to claim 11, Mueller teaches the method of claim 8, wherein the ad hoc network includes at least one of a personal area network (PAN), a local area network (LAN), a low power wide area network (LPWAN), or a near field communication network (see [075], [078], item 630, show short range personal area network).
Referring to claim 12, Mueller teaches the method of claim 8, wherein the generating the notification within the application includes at least one of generating a push notification, updating a notification indicator associated with the application, or generating a message for transmission to a messaging application of the first client device (see paragraphs [059], [060], [064], [068], [070], generating a notification indicating a delivery confirmation).
Referring to claim 13, Mueller teaches the method of claim 8, wherein the input is to a graphical element in a graphical user interface (GUI) of the application, and the graphical element is selectable based at least in part on a connection being established over the ad hoc network between the first client device and the second client device (see ¶ [078]-[081], GUI)
Referring to claim 15, Mueller teaches the method of claim 8, further comprising verifying the second authentication code with the authentication service (see paragraph [054], enhanced security & authentication using hash code).
Referring to claim 16, Mueller teaches a system comprising: one or more processors (see paragraph [097]); one or more memory devices (see paragraph [097], memory unit) storing instructions that, when executed by the one or more processors, cause the one or more processors to execute operations comprising:
receiving, from a first client device, first data indicative of initiation of a delivery confirmation ([041], provider mobile device 110, equipped with provider application executing on first client device such as items 110 illustrated in Fig. 1, a delivery for an item shown in Fig. 6, also see [098], provider receives signal from transaction server indicative of delivery confirmation initiation); 
transmitting, to a second client device, second data representative of a first authentication code (see paragraphs [052], recipient mobile 120 with recipient application [042], authenticate using one or more authentication methods such as receiving digital token, digital key, numeric code etc. – see [053]);
receiving, from the first client device, third data representative of the first authentication code based at least in part on the first client device receiving the first authentication code from the second client device ([072], starting a new authentication process with a new ID and token);
verifying the delivery confirmation based at least in part on the receiving the first authentication code (see paragraph [072], [074], [077], [103]-[105], transfer of item from one custodian to another after verification of tokens).
receiving, from the second client device (see ¶ [062], recipient token being verified), fifth data representative of the second authentication code based at least in part on the second client device (see paragraph [051], provider mobile App authenticate with transaction server) receiving the second authentication code from the first client device and (see paragraph [054], enhanced security & authentication using hash code).
Mueller teaches the delivery confirmation from one custodian to anther using variety of authentication methods to ensure the transaction is completed in contact less manner but lacks transmitting, to the first client device, fourth data representative of a second confirmation code.
However, However, Godet teaches confirming with second verification code and transmitting, to the first client device, fourth data representative of a second confirmation code. (see paragraph [168], [181]). 
	It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Mueller’s second data and third data to take on many forms within in the realm of possibilities extending beyond a simple alphanumeric code to profile picture of the recipient to include receiving user input of the second authorization code in transactions between mobile devices in order to ensure that delivery confirmation for an item is contact less and is implemented in a secure and convenient fashion in order prevent inventory loss leading to increase business revenue.  
Referring to claim 18, Mueller teaches the system of claim 16, wherein the first data includes image data representative of an image of an item associated with the delivery confirmation (see ¶ [065], image data), and wherein the operations further comprise: identifying an order based at least in part on the image data [022] [43]; and determining the first client device based at least in part on the order ([044]).
Referring to claim 19, Mueller teaches the system of claim 16, wherein the operations further comprise: receiving, from the first client device, fourth data indicative of initiation of a second delivery confirmation (see ¶ [062], recipient token being verified); transmitting, to a third client device, an indication of a third authentication code (see paragraph [051], provider mobile App authenticate with transaction server);
receiving, from the first client device, an indication of fourth authentication code (see paragraph [054], enhanced security & authentication using hash code); determining, based at least in part on the third authentication code not matching the fourth authentication code, that the second delivery confirmation is not verified ([072], hash values don’t match); and transmitting, to the first client device, an indication of the second delivery confirmation not being verified ([072] verify again = not verified).
Referring to claim 20, Mueller teaches the system of claim 16, wherein the first client device and the second client device are communicatively coupled via an ad hoc network (See ¶ [076], Bluetooth communication network 630 is an example connecting first and second client device see – fig. 6).
Referring to claim 21, Mueller teaches the method of claim 1, wherein the verifying the delivery confirmation for the item comprises determining that the second authorization code input into the application matches the second authorization code represented by third data ([072], re-initializing the process). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller US pub, 2017/0091699) in view of Baker (US pub, 2014/0351392)
Referring to claim 14, Mueller teach transfer of article from one custodian to another using verification tokens but expressly lacks activating and deactivating settings using ad hoc network.
However, Baker teaches system controller that automatically configures one or more network components. Furthermore, Baker teaches determining that a setting of the first client device associated with the ad hoc network is deactivated ([095], controller determines the specific network settings are deactivated); generating a second notification indicative of the setting being deactivated (see paragraph [095]); receiving second input data representative of another a second input indicative of a request to activate the setting (see paragraphs [099], [115]); and activating the setting, wherein the transmitting the second data is based at least in part on the activating (see paragraphs [117], [118]).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Mueller’s that teaches transfer of article from one custodian to anther to further include a controller that automatically activates, deactivated network settings based on various circumstances in order to ensure optimal delivery confirmation for an item that is delivered in a contact less manner and is implemented in a secure and convenient fashion for prevent theft and loss resulting in increased business revenue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454